3 N.Y.3d 634 (2004)
ADIRONDACK PARK AGENCY, Respondent,
v.
JOHN A. BUCCI et al., Appellants, et al., Defendants, and MARYLEE ARMOUR, Intervenor-Appellant.
Court of Appeals of the State of New York.
Submitted May 17, 2004.
Decided June 29, 2004.
Motion by John and Linda Bucci for leave to appeal dismissed upon the ground that as to them the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion by Marylee Armour for leave to appeal denied.